La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
Nos corresponde determinar en esta ocasión si la Junta Financiera de la Oficina del Comisionado de Instituciones Financieras (Junta Financiera) se excedió en sus faculta-des al establecer, mediante reglamento, que la tasa de in-terés legal por sentencia que le aplica a las corporaciones públicas es la misma que le aplica al Estado Libre Aso-ciado, sus agencias e instrumentalidades, así como a los municipios, y no el tipo que le aplica al litigante no gubernamental.
La controversia ante nuestra consideración es estricta-mente de derecho. Los hechos que le sirven de trasfondo no están en controversia. Pasemos entonces a resumirlos.
I
El 10 de septiembre de 1998 el Tribunal de Primera Instancia dictó una sentencia en la que encontró responsa-*134ble a la Autoridad de Energía Eléctrica (A.E.E.) y a la Au-toridad de Acueductos y Alcantarillados (A.A.A.) de un ac-cidente aéreo ocurrido el 26 de julio de 1993. En el fatal accidente fallecieron tres policías miembros de la Unidad Aérea de la Policía de Puerto Rico, luego de estrellarse el helicóptero en el que viajaban contra unas líneas eléctricas que no estaban debidamente identificadas, ubicadas en la Represa de Carraízo.
En la sentencia dictada el foro de instancia determinó que tanto la A.E.E. como la A.A.A. fueron temerarias en la tramitación del caso, por lo que ordenó el pago de honora-rios de abogado e impuso el pago de intereses por temeri-dad de acuerdo con la Regla 44.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Asimismo, el tribunal declaró “con lugar” la demanda de subrogación que había presentado la aseguradora de la Po-licía de Puerto Rico (Policía), la compañía US Fire Insurance Co. (aseguradora o peticionaria), contra la A.E.E. y la A.A.A. En su demanda, la aseguradora había solicitado el recobro del valor del helicóptero accidentado que le ha-bía reembolsado a la Policía.
Luego de varios incidentes procesales que no son nece-sarios detallar, la aseguradora solicitó ejecutar la senten-cia dictada a su favor. La A.E.E. consignó en el tribunal la suma de un millón de dólares para satisfacer la sentencia en su contra. La aseguradora objetó la cantidad consig-nada y adujo que la A.E.E. y la A.A.A. debían pagar interés sobre la sentencia a razón de 9.25% anual, que era la tasa de interés aplicable a los litigantes privados conforme es-tablecía el Reglamento 78-1 de 25 de octubre de 1988, Re-glamento Núm. 3702, promulgado por la Junta Financiera de la Oficina del Comisionado de Instituciones Financieras (Reglamento 78-1) para esos fines. La A.E.E. se opuso y adujo que conforme lo establecido en el Reglamento 78-1, ésta debía pagar el interés correspondiente a las entidades gubernamentales.
*135Así las cosas, el Tribunal de Primera Instancia emitió una resolución el 28 de enero de 2004 en la cual determinó que la tasa de interés aplicable a la sentencia dictada contra la A.E.E. y la A.A.A. era, en efecto, la aplicable a las entidades gubernamentales, según establecido en el Regla-mento 78-1, y fijó dicho interés en 5.25% anual.
Inconforme, la aseguradora acudió ante el Tribunal de Apelaciones. En su escrito argüyó que las corporaciones públicas tienen personalidad jurídica propia, por lo que no pueden gozar de un trato preferente en el pago de intereses legales por temeridad e intereses post sentencia. Adujo que éstas no podían equipararse a las instrumentalidades de gobierno que carecen de personalidad jurídica, por lo que en la medida que en el Reglamento 78-1 se tratan a ambas de la misma manera, el Reglamento era nulo. Indicó tam-bién que la determinación del foro de instancia era errónea por ser contraria a lo resuelto en Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985).
El Tribunal de Apelaciones dictó sentencia en la que confirmó la determinación del Tribunal de Primera Instan-cia, aunque la modificó para que reflejara el interés preva-leciente a la fecha en que se dictó la sentencia a favor de la aseguradora, a saber, 5.50% y no el 5.25% que había fijado el foro primario.
Inconforme nuevamente, la aseguradora acudió ante nosotros mediante una petición de certiorari el pasado 20 de septiembre de 2004. En su petición señaló como error lo siguiente:
Erró el Honorable Tribunal de Instancia y el Honorable Tribunal Apelativo al concluir, en contra del derecho sustantivo vi-gente contenido en la jurisprudencia (Rodríguez Cancel v. AEE, 116 DPR 443) y en la Regla 44.3 de Procedimiento Civil que las corporaciones públicas gozan de un trato preferente en el pago de intereses legales por temeridad, equiparándolas a instrumentalidades públicas sin personalidad jurídica. Peti-ción de certiorari, pág. 5.
El 17 de diciembre de 2004 dictamos una orden dirigida *136a la A.E.E. y a la A.A.A. para que se expresaran sobre el recurso de certiorari presentado. Ambas partes han compa-recido, por lo que pasamos a resolver.
II
La controversia ante nuestra consideración nos permite determinar si procede extender a las corporaciones públi-cas el mismo interés legal por sentencia que le aplica al Estado Libre Asociado, sus agencias e instrumentalidades, y a los municipios, conforme lo establece el Reglamento 78-1.
A. La Regla 44.3 de Procedimiento Civil, supra, regula lo concerniente a la fijación del interés legal tanto post sentencia como por temeridad.(1) El interés post sentencia se refiere al tipo de interés que se impone a favor de la parte victoriosa en todas las sentencias que ordenen el pago de dinero. Este se computa sobre la cuantía de la sentencia, incluyendo las costas y los honorarios de abogado, y se fija desde la fecha en que se dicte la sentencia hasta que ésta se satisface. Zequeira v. C.R.U.V., 95 D.P.R. *137738, 741 (1968). Su imposición es mandatoria a toda parte perdidosa sin distinción alguna. Municipio de Mayagüez v. Rivera, 113 D.P.R. 467, 470 (1982); P.R. & Ame. Ins. Co. v. Tribunal Superior, 84 D.P.R. 621, 622-623 (1962).
De otra parte, el interés por temeridad se impone cuando convergen los dos requisitos siguientes: que la parte haya procedido temerariamente y que se trate de un caso sobre cobro de dinero o daños y perjuicios. Lameiro v. Dávila, 103 D.P.R. 834, 841 (1975). Éste se fija sobre la suma principal de la sentencia dictada sin incluir las costas ni los honorarios de abogado. El interés por temeridad se calcula dependiendo de la reclamación de que se trate: en los casos de cobro de dinero, se computa desde que surge la causa de acción, y en el caso de daños y peijuicios se hará a partir de la presentación de la demanda.
La Regla 44.3, supra, específicamente exime al Estado, sus municipios, instrumentalidades y funcionarios en su carácter oficial, del pago de intereses por temeridad. En Rodríguez Cancel v. A.E.E., supra, interpretamos esta exención y resolvimos que no se extendía a las corporaciones públicas. Véase discusión, infra.
B. La referida Regla 44.3 de Procedimiento Civil provee para que la Junta Financiera fije el interés legal por sentencia. La regla ordena que para fijar dicha tasa se tomará en consideración “el movimiento en el mercado con el objetivo de desalentar la radicación de demandas frívolas, evitar la posposición irrazonable en el cumplimiento de las obligaciones existentes y estimular el pago de las sentencias en el menor tiempo posible”. La regla dispone que la Junta Financiera podrá revisar las tasas correspondientes periódicamente.
La referencia a la Junta Financiera como ente que ha-brá de fijar los tipos de intereses a imponer se inserta en la Regla 44.3, supra, en virtud de la Ley Núm. 78 de 11 de *138julio de 1988 (Ley Núm. 78). Con esta enmienda a la Regla 44.3 se eliminó el interés fijo del 12% dispuesto en ésta hasta ese momento.
El interés al doce por ciento, a su vez, fue producto de una enmienda al texto original de la Regla 44.3 de Proce-dimiento Civil de 1979. En su texto original, la Regla 44.3 solamente disponía que en las sentencias dictadas en que se ordenara el pago en dinero se incluirían intereses al tipo legal. Para ello entonces se utilizaba lo dispuesto en el Art. 1649 del Código Civil, 31 L.P.R.A. sec. 4591, que disponía que el tipo de interés aplicable a los fallos y las sentencias no satisfechas fuese el seis por ciento.
La gran discrepancia que existía en Puerto Rico entre la tasa de interés legal por sentencia y la tasa de interés pre-valeciente en el mercado de dinero estimulaba a los de-mandados a litigar irrazonablemente sus casos para pos-poner la adjudicación final de las controversias. En atención a lo cual, el legislador tuvo a bien enmendar el texto original de la Regla 44.3 mediante la Ley Núm. 82 de 6 de julio de 1985, para proveer una tasa fija de interés anual de doce por ciento. Véanse: Monrozeau v. Srio. de Justicia, 121 D.P.R. 885 (1988); Riley v. Rodríguez Pacheco, 124 D.P.R. 733 (1989). Véase, además, Exposición de Motivos de la Ley Núm. 82 de 6 de julio de 1985.
Tres años más tarde, al aprobarse la Ley Núm. 78, la Asamblea Legislativa enmendó nuevamente la Regla 44.3 y derogó el interés al doce por ciento. Lo sustituyó por un mecanismo flexible que permitía la revisión periódica de la tasa de interés para ajustarla a las fluctuaciones en el mercado. Se estimó que la tasa fija de doce por ciento anual resultaba onerosa para el Estado al impedir que éste se beneficiara de esas fluctuaciones y en ocasiones el inte-rés que pagaba sobre la sentencia dictada era superior al interés prevaleciente en el mercado. Así, la Ley Núm. 78 proveyó que fuera la Junta Financiera la cual, mediante *139reglamento, estableciera las tasas de interés correspon-dientes. Véase Informe Conjunto del P. del S. 1422 de 15 de abril de 1988.
Así las cosas, la Junta Financiera aprobó el 25 de octu-bre de 1988 el Reglamento Núm. 78-l.(2) El Reglamento dispuso que la manera más adecuada para cumplir con el objetivo de la Ley Núm. 78 era añadir lo que el Reglamento denominó como un “margen punitivo”, al costo de los fon-dos para el deudor por sentencia. Así, la tasa resultante constituirá un verdadero incentivo para el pago de la sen-tencia dictada.
El Reglamento reconoció, sin embargo, que el costo de los fondos no era igual para todo deudor por sentencia, ya que el mercado no era homogéneo, por lo que si se quería *140incentivar el pago de las sentencias dictadas, la tasa a fi-jarse no podía ser la misma para todos los deudores por sentencia. El Reglamento señaló, por ejemplo, que para el Estado el costo del dinero “es [de] aproximadamente un 70% del rendimiento de ciertos instrumentos de deuda del Gobierno Federal en el mercado exento, mientras que el mercado monetario privado se guía esencialmente por la tasa preferencial”. Sec. 2 del Reglamento 78-1, supra.
Ante esta realidad, la Junta Financiera estimó que era necesario establecer tasas de intereses distintas; una para el deudor gubernamental y otra para los litigantes no gubernamentales. De esta forma se lograba adelantar el objetivo de la Ley Núm. 78 de que el deudor pague la sen-tencia impuesta.
Como ya indicamos, la controversia del caso de autos gira precisamente alrededor de dicha diferenciación; es de-cir, si como cuestión de derecho la Junta Financiera podía fijar una tasa de interés menor para las corporaciones pú-blicas y no aplicarles la misma tasa que estableció para los litigantes privados.
hH hH
La A.E.E., así como la A.A.A., son corporaciones públicas con personalidad legal distinta y separada del Gobierno del Estado Libre Asociado de Puerto Rico; como tal, gozan ambas de una estructura corporativa semejante a la de las corporaciones privadas. Véanse: Ley Núm. 57 de 30 de mayo de 1979, según enmendada, 22 L.P.R.A. sec. 191 et seq., y Ley Núm. 40 de 1 de mayo de 1945, según enmendada, 22 L.P.R.A. sec. 141 et seq., respectivamente. Ambas se definen en sus leyes habilitadoras como “instrumentalidades gubernamentales autónomas” y ambas llevan a cabo servicios esenciales para el país, contribuyendo así al desarrollo económico de Puerto Rico. Véase 22 L.P.R.A. secs. 192 y 142, respectivamente. Véase, además, P. Muñoz *141Amato, La Reorganización de la Rama Ejecutiva, en La Reorganización de la Rama Ejecutiva, Escuela de Administración Pública, Universidad de Puerto Rico, 1951, págs. 72-84. Tan es así, que la propia ley orgánica de la A.A.A. establece que el ejercicio de parte de ésta de los poderes conferidos en ley “se estimará y juzgará como una función gubernamental esencial”. 22 L.P.R.A. sec. 142.
En Commoloco of Caguas, Inc. v. Benitez Díaz, 126 D.P.R. 478 (1990), tuvimos ocasión de expresarnos sobre el rol preeminente de las corporaciones públicas en nuestro desarrollo. Allí reconocimos que las corporaciones públicas surgieron como respuesta al deseo y la necesidad de agilizar y promover la efectividad de la obra pública ante la complejidad de funciones que confrontaron los países a partir de la Primera Guerra Mundial. Id., pág. 490. Resaltamos que, a pesar de la autonomía que las caracteriza, éstas “no pierden su cualidad de instrumentalidad gubernamental, creada para responder a propósitos de utilidad pública”. Id., pág. 491. En igual sentido, véase Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982). Véase, además, R. De Jesús Toro, Historia de la reorganización de la Rama Ejecutiva de Puerto Rico, en La Reorganización de la Rama Ejecutiva, op. cit, págs. 117-118. Las corporaciones públicas son parte importante de la organización administrativa del Estado moderno, al ocuparse de amplios sectores de la vida moderna. McCrillis v. Aut. de Navieras de P.R., 123 D.P.R. 113 (1989).
Cónsono con lo anterior, hemos resuelto que la dualidad entre una corporación pública y su estructuración similar a una corporación privada, no impide que se concluya que. los fondos que utiliza provienen de fuentes gubernamentales y, como tal, constituyen fondos públicos, independientemente de que éstos no pasen a formar parte del presupuesto del Estado. Municipio de Mayagüez v. Rivera, supra, pág. 475; Commoloco of Caguas, Inc. v. Benitez Díaz, supra; Huertas v. Cía. Fomento Recreativo, 147 *142D.P.R. 12 (1998). De ahí que los fondos que administran estas corporaciones estén sujetos a la labor fiscalizadora del Contralor de Puerto Rico, entre otras entidades gubernamentales. 2 L.P.R.A. sec. 73.
Es claro entonces que aun cuando las corporaciones públicas llevan a cabo sus funciones con cierto grado de autonomía operacional, no por ello dejan de estar investidas de un alto interés gubernamental para el Estado, a quien le interesa velar por que su funcionamiento sea de la más alta calidad y eficiencia para beneficio del país y que sus fondos se utilicen de forma prudente.
Con este trasfondo, analicemos entonces los plantea-mientos esgrimidos por la peticionaria.
IV
En su recurso, la peticionaria planteó que la Junta Fi-nanciera actuó al margen de sus poderes delegados y en contravención de lo resuelto en Rodríguez Cancel v. A.E.E., supra, al disponer mediante reglamento que la tasa de in-terés legal por sentencia que le aplica a las corporaciones públicas es la misma que le aplica al Gobierno central y a los municipios. Como se indicó, esta tasa de interés es me-nor que la que se le aplica al litigante privado. No tiene razón la peticionaria.
En Rodríguez Cancel v. A.E.E., supra, resolvimos, inter-pretando el texto y el historial legislativo de la Regla 44.3 de Procedimiento Civil, supra, que dicha regla sólo eximía del pago de intereses por temeridad al Estado, a los muni-cipios, a las agencias e instrumentalidades, y a los funcio-narios en su carácter oficial. Concluimos que el legislador excluyó expresamente a las corporaciones públicas de las entidades exentas, por lo que contra éstas se podía ordenar el pago de tal interés. Nada hay en Rodríguez Cancel que nos permita extrapolar el análisis de carácter estatutario allí esbozado al caso ante nuestra consideración.
*143La controversia planteada en esta ocasión versa sobre el monto del interés por sentencia que procede aplicar a la sentencia dictada contra la A.E.E. y la A.A.A. Como ya in-dicamos, la Ley Núm. 78 —que enmendó la Regla 44.3 de Procedimiento Civil— específicamente delegó en la Junta Financiera esta tarea. Como directriz, la Ley Núm. 78 pun-tualizó que en esa gestión se debía tomar en consideración “el movimiento en el mercado” y que el objetivo final era que el interés fijado fuese una tasa que alentara al liti-gante perdidoso a pagar la sentencia dictada en su contra.
Reiteradamente hemos resuelto que una Legislatura puede delegar su autoridad reguladora en una agencia de manera amplia, siempre que establezca normas adecuadas o un principio inteligible para guiar a la agencia. Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002). Una agencia administrativa formula sus reglamentos al amparo de una delegación expresa de la Asamblea Legislativa para darle contenido sustantivo detallado a alguna norma estatutaria general, o de algún otro modo complementar normativamente el esquema legislativo. Hernández v. Col. Optómetras, 157 D.P.R. 332 (2002); Tosado v. A.E.E., 165 D.P.R. 377 (2005); Asociación Maestros v. Comisión, 159 D.P.R. 81 (2003). Un reglamento no puede conferir más derechos ni imponer más limitaciones de lo que autorice su ley habilitadora. Véase M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 326 (1987).
La Ley Núm. 78 válidamente delegó en la Junta Financiera la tarea de fijar las tasas de interés correspondiente, ya que es el ente con el expertise necesario para la tarea encomendada. El Art. 9 de la Ley Núm. 4 de 11 de octubre de 1985 (7 L.P.R.A. sec. 2009) dispuso para la creación de la Junta Financiera en la Oficina del Comisionado de Instituciones Financieras. Conforme establece su ley habilitadora, su función es fijar, regular, aumentar o disminuir por reglamento y durante el tiempo que ello sea necesario, los tipos de interés o cargos máximos aplicables *144a determinadas transacciones económicas dentro del marco de cualquiera sector, renglón o actividad económica del país, no cubiertas por leyes especiales. 7 L.P.R.A. sec. 2009. La ley establece que las determinaciones de la Junta Financiera deben estar basadas en un análisis sobre el costo prevaleciente en el mercado para el dinero disponible que se utiliza para financiar diferentes renglones o activi-dades económicas.
El Reglamento 78-1 reconoce que el costo de los fondos no es igual para todo deudor por sentencia, ya que “el mercado no es homogéneo”. Por lo tanto, para poder incentivar el pago de una sentencia es necesario establecer tasas de interés distintas teniendo como base los costos de los fondos. En ese sentido, y como ya habíamos indicado, “[e]l costo para el Estado, por ejemplo, es aproximadamente un 70% del rendimiento de ciertos instrumentos de deuda del Gobierno Federal en el mercado exento, mientras que el mercado monetario privado se guía esencialmente por la tasa preferencial”. See. 2 del Reglamento Núm. 78-1, supra. Ello justifica entonces la diferenciación establecida en el Reglamento 78-1 entre las entidades gubernamentales y las no gubernamentales.
De la determinación de la Junta Financiera se colige que ésta, conforme su conocimiento especializado, estimó que no existe distinción significativa entre las corporacio-nes públicas y las demás entidades gubernamentales para efecto del valor de sus fondos en el mercado. Siendo ello así, y para adelantar la política pública de la Ley Núm. 78 de que no se dilate irrazonablemente el pago de una sen-tencia, determinó necesario establecer dos tasas de interés distintas dependiendo de quién es el deudor por sentencia.
En atención a lo expresado, resolvemos que la Asamblea Legislativa podía, válidamente, delegar en la Junta Financiera la tarea de fijar la tasa de interés legal por sentencia. A su vez, la delegación de la Asamblea Legislativa se hizo con parámetros claros para guiar la dis-*145creción de la Junta. La Junta Financiera, por su parte, conforme al poder delegado y en atención a su expertise sobre la materia determinó, utilizando criterios objetivos, que era necesario establecer distintas tasas de interés por sentencia, una para los entes gubernamentales —incluso las corporaciones públicas— y otra para el sector privado. La actuación de la Junta Financiera no fue arbitraria ni caprichosa y se ajustó a los parámetros de su delegación. No se incurrió en el error alegado.
La Junta Financiera, en efecto, le impartió contenido a la norma estatutaria según delegada y de esta forma complementó normativamente el esquema legislativo. En otro contexto hemos indicado que “un trato contributivo diferente —de estipendios de naturaleza diferente— no constituye per se un trato preferencial ni discriminatorio”. Rodríguez v. Srio. de Hacienda, 135 D.P.R. 219, 224 (1994).
Por los fundamentos antes mencionados, se expide el auto y se confirma la determinación del Tribunal de Apela-ciones y del Tribunal de Primera Instancia.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez se inhibió.

(1) La Regla 44.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
“(a) Se incluirán intereses al tipo que fije por reglamento la Junta Financiera de la Oficina del Comisionado de Instituciones Financieras y que está en vigor al mo-mento de dictarse la sentencia, en toda sentencia que ordena el pago de dinero, a computarse sobre la cuantía de la sentencia desde la fecha en que se dictó la senten-cia y hasta que ésta sea satisfecha, incluyendo costas y honorarios de abogado. El tipo de interés se hará constar en la sentencia.
“La Junta fijará y revisará periódicamente la tasa de interés por sentencia tomando en consideración el movimiento en el mercado y con el objetivo de desalen-tar la radicación de demandas frívolas, evitar la posposición irrazonable en el cum-plimiento de las obligaciones existentes y estimular el pago de las sentencias en el menor tiempo posible.
“(b) El tribunal también impondrá a la parte que haya procedido con temeridad el pago de interés al tipo que haya fijado la Junta en virtud del inciso (a) de esta regla y que esté en vigor al momento de dictarse la sentencia desde que haya surgido la causa de acción en todo caso de cobro de dinero y desde la radicación de la de-manda, en caso de daños y perjuicios, y hasta la fecha en que se dicte sentencia a computarse sobre la cuantía de la sentencia, excepto cuando la parte demandada sea el Estado Libre Asociado de Puerto Rico, sus municipios, agencias, instrumentalida-des o funcionarios en su carácter oficial. El tipo de interés se hará constar en la sentencia.”


(2) El Reglamento 78-1 de 25 de octubre de 1988, promulgado por la Junta Financiera de la Oficina del Comisionado de Instituciones Financieras, dispone, en lo pertinente, lo siguiente:
“SECCIÓN 2 — EXPOSICIÓN DE MOTIVOS Y MEMORIAL EXPLICATIVO
“La Regla 44.3, según enmendada, dispone que la Junta Financiera fijará la tasa de interés pagadera sobre la cuantía de toda sentencia (incluyendo costas y honorarios de abogado) considerando las fluctuaciones en el mercado y con el propó-sito de desalentar los pleitos frívolos e incentivar el pago de las sentencias. Este mandato legislativo s[ó]lo se cumple añadiendo un ‘margen punitivo’ al costo de fondos para el deudor por sentencia, de manera que la tasa resultante mueva a dicho deudor al pago de la misma.
“Sin embargo, el costo de fondos no es igual para todo tipo de deudor, ya que el mercado no es homogéneo. El costo para el Estado, por ejemplo, es aproximadamente un 70% del rendimiento de ciertos instrumentos de deuda del Gobierno Federal en el mercado exento, mientras que el mercado monetario privado se guía esencialmente por la tasa preferencial. Estas diferencias requieren que se identifiquen los índices adecuados a los que se le sumará el margen punitivo correspondiente.
“Atendiendo a estas diferencias, y en el interés de proveer una tasa que justa-mente logre el mandato legislativo],] la Junta establece las siguientes tasas a ser calculadas y certificadas periódicamente por el Comisionado.
“SECCIÓN 3 — FIJACIÓN DE TASAS
“a) Sentencias impuestas al Estado Libre Asociado de Puerto Rico, sus munici-pios, agencias, instrumentalidades, corporaciones públicas o funcionarios en su ca-rácter oficial: La tasa equivalente al rédito de los ‘U.S. Treasury Bills’ con venci-miento a seis (6) meses redondeado al V2 punto más cercano.
“b) Sentencias impuestas a entidades no contempladas en el anterior apartado (a): La tasa equivalente a un punto porcentual sobre la tasa preferencial aplicable. La tasa preferencial es la tasa de interés que cobran los principales bancos en la Ciudad de Nueva York a sus mejores clientes comerciales e industriales en présta-mos a corto plazo. Si la tasa preferencial no fuera uniforme para todos los bancos principales, se considerará como tasa preferencial la más baja entre las tasas cobra-das por The Chase Manhattan Bank, N.A. y Citibank, N.A.”